Citation Nr: 0408316	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from June 1942 to June 1946 
and from March 1951 to September 1951.  He died in September 
1991 and the appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux City, South Dakota.  The M&ROC denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in September 1991, at which time he was 
70 years old, and service connected for lupus erythematosis; 
rated as 10 percent disabling.

2.  The Certificate of the Death shows that the immediate 
cause of the veteran's death was stroke.  No other 
significant conditions contributing to death were identified.

3.  Brain thrombosis or brain hemorrhage was not shown in 
service or for many years thereafter, and was not disabling 
to a compensable degree during the first post service year.

4.  There is no probative, competent medical evidence 
establishing a nexus between the cause of the veteran's death 
and his service-connected disability, or any other incident 
of his military service.



CONCLUSION OF LAW

The cause of the veteran's death is not related to injury or 
disease incurred in or aggravated by service, presumptively 
related to service, or to service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The M&ROC has obtained 
pertinent VA medical records identified by the appellant.  
The evidence does not show, nor has the appellant identified, 
the existence of any additional pertinent medical records 
that have not been obtained.  Accordingly, the Board finds 
that the M&ROC has made reasonable attempts to obtain medical 
records referenced by the appellant, and that VA's duty to 
assist her in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the appellant whether she or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the M&ROC, including the July 
2002 letter explaining the duties to assist and notify, as 
well as the October 2002 rating decision, and the June 2002 
Statement of the Case, the appellant was notified of what 
information was necessary to substantiate her claim for 
service connection for the cause of the veteran's death, as 
well as whether she, or VA, bore the burden of producing or 
obtaining the evidence.  Accordingly, the Board finds that 
the duty to inform the appellant of required evidence to 
substantiate her claim has been satisfied.  38 U.S.C.A. § 
5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  As the 
veteran in this case is deceased, a medical examination was 
impossible; however, the M&ROC did obtain a medical opinion 
from a VA examiner regarding the issue on appeal.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently decided the case of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This case held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, a VCAA notice letter referable to 
service connection for the cause of the veteran's death was 
provided to the appellant in July 2002, prior to the October 
2002 rating decision.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the CAVC in Pelegrini.  

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  

Through the July 2002 correspondence to the appellant, as 
well as the October 2002 rating decision and the June 2003 
Statement of the Case (SOC), guidance was provided to the 
appellant with respect to the evidence necessary to 
substantiate her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The M&ROC has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the M&ROC to consider the requirements of VCAA 
would serve no useful purpose, but would needlessly delay 
appellate review.


Factual Background

The veteran's spouse, the appellant in this case, contends 
that the veteran had hypertension during service, as well as 
lupus, which ultimately led to his demise.  

A careful review of the veteran's service medical records 
reveals a February 1951 examination notation that the 
veteran's blood pressure "has always been a little high."  
Blood pressure readings during the veteran's first period of 
service had a systolic range of 100 to 120 and a diastolic 
range from 54 to 80.  During the second period of active 
service, his blood pressure reading at examination in 
February 1951 was 138/80.  Another blood pressure reading 
from the veteran's second period of service was 132/62.  

The service medical records also show that the veteran 
developed lupus erythematosis during his second period of 
active service.  He was discharged in September 1951, and in 
April 1952, the M&ROC granted service connection for lupus 
erythematosis.  A 10 percent rating was assigned.  The M&ROC 
noted that the veteran's lupus erythematosis was manifested 
by a skin condition on the exposed surface of the face.

The veteran died in September 1991.  His death certificate 
indicates that the immediate cause of death was stroke.  
There were no other conditions leading to the immediate cause 
of death.  

The diagnoses listed on the September 1991 VA hospital 
discharge (death) summary include cerebrovascular accident 
with probable re-extension and reinfarction; prolonged sinus 
pause requiring temporary pacemaker; ventricular tachycardia; 
probable congestive heart failure; history of atherosclerotic 
heart disease; chronic renal failure; history of prostate 
cancer; chronic obstructive pulmonary disease; and 
hypertension.  The summary indicates that the veteran was a 
70 year old man with multiple medical problems including 
coronary artery disease and cerebrovascular disease.  He had 
a history of suproventricular tachycardia and ventricular 
tachycardia as well as intermittent heart blocks, chronic 
obstructive pulmonary disease, chronic renal failure, and 
peptic ulcer disease.  

The veteran developed apparently rather sudden onset on the 
morning of admission of right arm and leg weakness and 
difficulty speaking.  He was seen in a private emergency room 
and found to have a dense right hemiparesis, aphasia and 
right facial droop.  Computerized tomography (CT) scan of the 
brain apparently reportedly showed lacunar infarcts with no 
evidence for bleeding.  He was transferred to the VA hospital 
and upon arrival, was obviously hemiplegic and with a dense 
expressive aphasia.  

Initial vital signs revealed a blood pressure of 178/100; 
temperature was 98.4; pulse was 20; respirations were 24.  
The ears, nose and throat were pink.  There was no neck vein 
distention.  Lungs were okay.  Neurologically, the veteran 
was unable to sit because he fell to the right.  He could not 
move his right arm.  He could move his right leg but the 
strength was obviously diminished there.  He had a right 
facial droop.  He could not deviate his eyes to the right 
past midline.  He had a significant expressive aphasia.  He 
had a right-sided hyper-reflexia and positive Babinski on the 
right foot.  

X-ray showed suggestion of pulmonary vascular congestion 
suggesting congestive heart failure, post pacemaker placement 
showed good pacemaker placement.  

The hospital course was that the veteran was admitted with a 
CVA, involvement was felt to be left middle cerebral 
distribution and he had a dense hemiplegia and expressive 
aphasia.  He was transferred to the Intensive Care Unit at 
approximately 5:45, he developed spontaneous respiratory 
arrest which responded briefly to bagging.  

The terminal hospital records also contained a summary of the 
veteran's medical history.  The doctor noted that the veteran 
had a significant past medial history, including a most 
recent hospitalization when he had a left ureterolysis and 
left ureterostomy placed and exploration of the left ureter 
for obstructive uropathy on that side.  Other significant 
past medical history included apparently mild chronic 
obstructive pulmonary disease.  He had an aortic aneurysm 
repair in April 1990 apparently followed by a CVA.  He had 
recurrent UTI's.  He had a prostatectomy in 1979 for Stage B 
adenocarcinoma of the prostate.  He had a history of peptic 
ulcer disease, discoid lupus, and a longstanding history of 
hypertension.  He also had a history of cardiac arrhythmia, 
and initially had been treated with Quinidine.  He had a 
history of SVT; history also of PVC's third degree AV block 
by history.  

He did have a temporary pacemaker put in prophylactically for 
his ureterostomy which he had no problems with.  He had a 
history of peptic ulcer disease and also had a mild chronic 
dementia evidently not clearly characterized.  During his 
last work up in the hospital, he also had a MUGA scan with an 
ejection fraction of 31% suggesting significant LV 
dysfunction.  Family medical history was positive for 
diabetes, cancer, heart disease, hardening of the arteries.  

In an October 2002 rating decision, the M&ROC denied service 
connection for the cause of the veteran's death.  The 
appellant timely appealed that determination.  In the 
appellant's Notice of Disagreement, she referred to 
additional medical records that were not associated with the 
claims file.  The M&ROC thereafter obtained the medical 
records identified by the appellant.  These records do not 
contain a medical opinion as to whether the veteran's 
hypertension began during service, or within one year after 
service.  In addition, these medical records do not indicate 
that the veteran's lupus erythematosis developed into 
systemic lupus, or that the lupus erythematosis was in any 
way related to current medical problems.  

The M&ROC thereafter referred the case to a VA examiner to 
obtain an opinion as to whether the veteran's lupus led to 
his death and/or whether his hypertension was first 
manifested during service.  

In the April 2003 opinion, the examiner noted that the 
veteran's claims file was carefully reviewed.  The examiner 
noted that the veteran's hospital course was short; that he 
suffered weakness and paralysis on the right side which was 
followed by slipping into unconscious state, with bradycardia 
and respiratory arrest.  He had a history of atherosclerotic 
disease.  A computerized tomography (CT) scan of his head 
showed old lacunar infarcts of the brain.  He had 
supraventricular tachycardia as well as bradycardia, chronic 
obstructive pulmonary disease, renal insufficiency, history 
of repair of aortic aneurysm, history of peptic ulcer 
disease.  An autopsy was not done.  

In reviewing the records, the examiner noted that the veteran 
developed discoid lupus during his second enlistment.  He 
could not work in the sun.  He was discharged.  The examiner 
noted that there was no evidence in the record that the 
discoid lupus progressed to systemic lupus.  The examiner 
also noted that the statistics for progression of discoid 
lupus to systemic lupus were about 5%.  

As to hypertension, during the first enlistment, the 
veteran's blood pressure was in the systolic range of 100 to 
120 with a diastolic range from 54 to 80.  During the second 
enlistment, in February 1951, blood pressure was 138/80.  The 
other blood pressure reading taken during the second 
enlistment was 132/62.  The examiner noted that the criteria 
for hypertension is that the systolic pressure must be 140 
and the diastolic 90.  The veteran did not meet those 
criteria.  

The examiner's opinion was that the veteran did not show any 
evidence of having hypertension during his two enlistments in 
the service; and that his discoid lupus did not progress to 
systemic lupus.  The examiner also noted that discoid lupus 
only involved the skin.  That would not have involved the 
heart of the cardiovascular system.  Therefore, the examiner 
opined that it could not have contributed to the veteran's 
stroke.  


Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Notwithstanding the foregoing, service connection 
may be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993), 
and Allen v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as brain hemorrhage or brain thrombosis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2003).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2003).



The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature. 3 8 C.F.R. § 3.312(c) (2003).


Analysis

In this case, the appellant asserts that the veteran's 
service-connected disability ultimately led to his demise.  
In the alternative, the appellant asserts that the veteran's 
hypertension was first manifested during active service.  

The Board is mindful of these assertions; however, the 
appellant has submitted no competent medical evidence to 
support her lay assertions that the veteran's death was due 
to service-connected discoid lupus or that hypertension was 
incurred during service.  The Board is cognizant of the 
appellant's opinion that service connection for the cause of 
the veteran's death is warranted; however, as noted 
hereinabove, she is not shown to have the expertise to 
proffer medical opinions or diagnoses in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, no competent medical evidence has been submitted 
to show that hypertension was first manifested in service, or 
within the presumptive period following service, or that 
service-connected lupus erythematosis either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

In conclusion, the probative medical evidence does not 
establish that the cause of the veteran's death was incurred 
or aggravated during his military service or within any 
applicable presumptive period.  There was no evidence of 
hypertension in service, and there was no evidence of a 
cerebral attack during service or any related pathology, and 
there is no medical evidence of record relating this 
condition to the veteran's active service.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



